DETAILED ACTION
	The following is a response to the amendment filed 8/22/2022 which has been entered.
Response to Amendment
	Claims 1, 3-16 and 18-20 are pending in the application. Claims 2 and 17 are cancelled.
	-The 103 rejections have been withdrawn due to applicant amending claims 1 and 16 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an electrified vehicle having an electric machine coupled to a high voltage battery to selectively propel vehicle, an inverter electrically coupled to the battery to convert direct current input to alternating current output, power outlets to receive power from inverter and a controller programmed to limit the inverter power to power outlet to a lowest one of a user specified limit, a powertrain power limit associated with machine and battery and inverter hardware power limit and in combination with the limitations exactly as written in claim 1.
-(as to claim 9) a method for controlling an electrified vehicle having an electric machine coupled to a high voltage battery to selectively propel vehicle, an inverter electrically coupled to battery to convert direct current input to alternating current output connected to plurality of vehicle outlets in which a controller controls the inverter to limit power to the outlets to a lowest one of plurality of power limits including user selected limit, powertrain limit associated with machine power output and inverter hardware power limit and communicating the lowest one limit to a user interface and in combination with the limitations exactly as written in claim 9.
-(as to claim 16) an electrified vehicle having an engine, electric machine coupled to engine, high voltage battery electrically coupled to machine to selectively propel vehicle, on board generator including an inverter electrically coupled to battery to convert direct current input to alternating current output, power outlets receiving power from inverter, a user interface and a controller programmed to control the engine, machine and battery to power generator and to limit the inverter power to power outlet to a lowest one of a user specified limit, a powertrain power limit associated with machine and battery and inverter hardware power limit and in combination with the limitations exactly as written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        September 10, 2022